October 28, 2011

Mr. Anthony R. Freeman
#297125 McConnell Unit
3001 South Emily Drive
Beeville, TX 78102
Mr. Harold Joseph Liller
Law Enforcement Div.
Attorney General's Office
P.O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  11-0846
      Court of Appeals Number:  12-10-00236-CV
      Trial Court Number:  41,161

Style:      ANTHONY R. FREEMAN
      v.
      JOHN S. FRESHOUR AND CAROLYN RANDLE

Dear Counsel:

      Today the Supreme Court of Texas abated the petition  for  review  and
issued the enclosed abatement order in the above-referenced case.
                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk

|cc:|Ms. Cathy S.   |
|   |Lusk           |
|   |Ms. Janice     |
|   |Staples        |